DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Subspecies 1.a., 2.c., 3.b., and 4.c. in the reply filed on 2 May 2022. is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addleman et al. (US 2016/0314953).
Regarding Claim 1, Addleman discloses a wipe (100) for collecting a sample from a surface (54) for analysis in a detector (32) [0066 - 0069], the wipe comprising: a mesh made of a metal wire (core support made of metal which can be fabric made of strands) [0065, 0078]; wherein the mesh is flexible [0036, 0081] and conforms to the surface for collecting the sample (Figure 1); wherein the mesh adsorbs the sample from the surface (inherent as desorption occurs to release the sample from the surface) [0066, 0067]; wherein the mesh desorbs the sample in the detector [0066]; and wherein the wipe is reusable for collecting a plurality of samples [0077, 0124].
Regarding Claim 2, Addleman discloses the mesh is selected from the group consisting of a plain weave, a Dutch weave, a twilled weave, a twilled Dutch weave, and a reverse Dutch weave of the metal wire [0065, 0078, 0079].
Regarding Claim 4, Addleman discloses a diameter of the metal wire is selected from the group consisting of 0.001", 0.0016", 0.002", 0.0021", and 0.0028" (the fabric can be less than .3 mm therefore the diameter of the metal wire must me .3mm or smaller) [0036].
Regarding Claim 5, Addleman discloses a textured surface (surface irregularity/roughness) of the metal wire, wherein the textured surface is created by twisting, abrading, or breaking the metal wire [0081].
Regarding Claim 7, Addleman discloses the mesh adsorbs the sample from the surface at a first temperature range (temperature at airport, train station, shipping port) [0066], and wherein the mesh desorbs the sample in the detector at a second temperature greater than the first temperature range (via a heating device) [0076, 0123].
Regarding Claim 8, Addleman discloses  the first temperature range is greater than -10 °C and less than 55 °C (these temperatures correspond to temperatures found at airports, train stations, shipping ports) [0066], and wherein the second temperature is greater than 100 °C (between 100 °C and 500 °C) [0123].
Regarding Claim 9, Addleman discloses configured to attach to a collection tool (300) or detector (32) [0074 – 0076].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addleman et al. (US 2016/0314953).
Regarding Claim 3, Addleman fails to expressly disclose a count of the mesh is selected from the group consisting of 200 per inch, 400 per inch, and 400 x 1400 per square inch.
Addleman does teach the factors bearing on collection, retention, release, and performance include fiber thickness (inherently teaching mesh count as for a given weave, high fiber thickness results in a low count, vice versa) [0081] and weave [0081] (inherently teaching mesh count as weaves can be open or closed i.e. lower mesh count or higher mesh count) [0082].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize different mesh count, including 200 per inch, 400 per inch, and 400 x 1400 per square inch, for the benefit of determining a count which works best for the collection, retention, and release for a given analyte, as taught by Addleman [0081].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addleman et al. (US 2016/0314953), in view of Linker et al. (US 7299711).
Regarding Claim 6, Addleman fails to expressly disclose a coating on the metal wire, wherein the coating is selected from the group consisting of gold, phosphates, and chemical indicators.
Linker teaches a mesh (12) made of a metal wire (Col 7, lines 21 – 27), including a gold coating on the metal wire (Col 7, lines 36 – 40).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Addleman to include a gold coating on the metal wire for the benefit of providing oxidation resistance and preventing chemical reactions between any explosive compounds and the metal of the mesh, as taught by Linker (Col 7, lines 36 – 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856